SAVOY, Judge.
Plaintiff, a firm of practicing attorneys, represented the wife of defendant in a separation suit. The parties reconciled, and plaintiff filed suit against defendant for attorney’s fees and for expenses incurred in representing the wife. Defendant filed a general denial to the allegations of plaintiff’s petition. On the date of trial, counsel for defendant withdrew from the case, stating to the court that he had notified defendant in advance that he could not represent him. Defendant agreed to proceed with the trial. After a trial on the merits, there was judgment in favor of plaintiff in the sum of $846.38, the amount prayed for in plaintiff’s petition. Defendant has appealed to this Court.
We have before us the record in the separation suit between defendant and his wife. Considering the amount of work done by plaintiff in the 'separation suit, we cannot say that the sum awarded by the trial judge for attorney’s fees and for expenses incurred is excessive.
*318For the reasons assigned the judgment of the district court is affirmed at defendant’s costs.
Affirmed.
Before SAVOY, HOOD and MILLER, JJ.